Johnson, J.
(dissenting) — The people enacted Initiative 134, the Fair Campaign Practices Act (Act), to control the political fund raising of legislators during the time they are engaged in lawmaking in order to prevent campaign contributions from influencing or appearing to influence the legislative process. The majority, by narrowly interpreting the statute, failing to follow the Act’s liberal construction mandate, and ignoring the intent and purpose of the statute, frustrates this purpose and allows the conduct the statute was designed to prohibit. The majority allows the Senate Republican Campaign Committee (SRCC) to fund-raise for candidates, so long as candidates are unknown or undeclared, but remands for trial the issue of whether the SRCC solicited or accepted contributions for known candidates or incumbent Republican senators. The letters at issue contain the following phrases: "help to win a majority in the Senate"assure a Senate Republican majority by 1996”; "will be used to defend Republican seats. . and "goes directly to support Republican candidates . . . .” Clerk’s Papers at 181-82 (Ex. 2) (emphasis added). The majority concludes these do not, on their face, violate the statute. I disagree and would hold the statute prohibits a legislative caucus from fund raising for present or future candidates during the legislative freeze period and aifirm the trial court’s decision find*247ing the SRCC solicited and accepted contributions in violation of RCW 42.17.710.
The sole issue for the majority is whether the SRCC solicited for or accepted contributions to a candidate. To answer this question, the majority looks to RCW 42.17.710 and the statutory definitions of the term "candidate,” and finds the term "candidate” unambiguous. The majority, therefore, declines to follow the statutory mandate of RCW 42.17.920 to liberally construe the provisions of the Act to effectuate its policies and purposes.
I disagree with the majority’s conclusion that the term "candidate” is unambiguous. A statute susceptible to more than one meaning is ambiguous. In re Sehome Park Care Ctr., Inc., 127 Wn.2d 774, 778, 903 P.2d 443 (1995). The former preamble to the definitions section of former RCW 42.17.630 reads: rr[u]nless the context clearly requires otherwise, the definitions in this section apply throughout RCW 42.17.640 through RCW 42.17.790 [of this act].”10 (Emphasis added.) This means different definitions may apply, depending on the context in which the term is used. Here, the term "candidate” may thus be interpreted as defined in former RCW 42.17.630(3) or as the context of RCW 42.17.710 requires. A "candidate” may be either (1) an individual who has taken the steps toward declared candidacy as set out in former RCW 42.17.630(3) at the time the contributions are solicited or accepted, or (2) an individual who takes those steps later, because the context of RCW 42.17.710 requires this definition. The term is susceptible to more than one meaning and is, therefore, ambiguous.
The question then becomes which definition to apply. The statute provides the answer. As stated previously, RCW 42.17.710 must be liberally construed to effectuate the policies and purposes of the Act. RCW 42.17.920. This liberal construction mandate means the coverage of the Act’s provisions must be liberally construed and its excep*248tions narrowly confined. Vogt v. Seattle-First Nat’l Bank, 117 Wn.2d 541, 552, 817 P.2d 1364 (1991).
The intent of the people in enacting Initiative 134, which we must effectuate, is found in the statute itself. The relevant portion of the stated intent is as follows:
The people of the state of Washington find and declare that:
(1) The financial strength of certain individuals or organizations should not permit them to exercise a disproportionate or controlling influence on the election of candidates.
(2) Rapidly increasing political campaign costs have led many candidates to raise larger percentages of money from special interests with a specific financial stake in matters before state government. This has caused the public perception that decisions of elected officials are being improperly influenced by monetary contributions.
RCW 42.17.610(1), (2).
By limiting campaign contributions, the people intend to:
(1) Ensure that individuals and interest groups have fair and equal opportunity to influence elective and governmental processes;
(2) Reduce the influence of large organizational contributors; and
(3) Restore public trust in governmental institutions and the electoral process.
RCW 42.17.620.
To effectuate the polices and purposes of the Act, and to determine whether the context of the statute requires a definition other than that explicitly provided, we must look to the conduct proscribed. RCW 42.17.710 prohibits fund raising for candidates during the legislative freeze period. This statute functions as a timing mechanism. It focuses on a period during which legislators’ votes could be, or could appear to be, influenced by contributions. The statute thus helps to ensure the integrity of the legislative *249process and guards against the appearance of impropriety. In order for the statute to work effectively and prohibit the intended conduct, a "candidate” must necessarily be defined as any person who is either presently a candidate or who will, in the future, become a candidate.
Whether a contribution received during a legislative session is for a particular individual candidate or for a future, as yet unknown or undeclared, candidate does not affect the possibility that those contributions could coerce, pressure, or tempt legislators’ votes, or appear to do so. To allow the SRCC11 to raise money for candidates, so long as candidates are as yet unknown, will simply lead to candidates waiting to declare themselves until after the legislative freeze period is over, thus circumventing the statute.12 The majority’s narrow interpretation thus renders the statute meaningless. Whether a person makes a contribution to a caucus during the legislative freeze period for a specific versus a generic candidate makes no difference as to the potential effects or perceived effects of that contribution.
The trial court stated:
[F]und raising solicitation efforts undertaken by partisan caucuses — aided or endorsed by incumbent legislators — for the purpose of raising money to elect future candidates runs afoul [of] the express purpose and intent of RCW 42.17.610 through .710. Elimination of the public perception that the decisions of their elected legislators are being improperly influenced to favor those who make monetary contributions to the partisan caucuses of the party to whom the legislator belongs, can only be effectively achieved if RCW 42.17.710’s
*250proscription applies whether or not such solicitations are for a declared or yet undeclared future candidate.
If one could contribute money in response to a caucus solicitation for a yet-to-be-named candidate, he/she could as easily gain the favor of, or buy the influence of, the legislator or legislators in the party of the caucus soliciting such monetary contributions, just as much as he/she could obtain such influence by contributing directly to any such solicitation for a declared, though not an incumbent, candidate for the legislature.
Clerk’s papers at 693-94.1 agree.
Smith, Guy, and Talmadge, JJ., concur with Johnson, J.

RCW 42.17.630 was repealed in 1995 by a bill originating in tbe Senate. Laws of 1995, ch. 397, § 34.


In 1994, the Legislature adopted joint rules that included a provision prohibiting legislative caucuses from conducting fund-raising activities during any legislative session. In 1995, the Legislature could not agree on joint rules; however, all three other caucuses agreed not to seek or accept contributions during the legislative freeze period.


The focus here must be on an informal declaration of candidacy, because, generally, declarations of candidacy must be filed no earlier than the fourth Monday in July and no later than the following Friday in the year in which the office is scheduled to be voted upon. RCW 29.15.020. Therefore, candidates would not have actually filed during most regular legislative freeze periods.